Citation Nr: 0638904	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  03-34 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for low back pain, and if so, 
whether service connection should be granted.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1974 to 
February 1992.  In a March 1993 Administrative Decision, the 
RO found that the character of discharge from the period of 
service from January 1986 to February 1992 was a bar to VA 
benefits.  See 38 C.F.R. § 3.12 (2006).  The veteran's 
service from February 1974 to January 1986 was found to be 
honorable.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  When the veteran thereafter moved, 
responsibility for this appeal was transferred to the RO in 
Reno, Nevada.  


FINDINGS OF FACT

1.  An unappealed May 1993 rating decision denied the 
veteran's claim for service connection for low back pain.  

2.  The evidence received since the last final denial on any 
basis, in May 1993, considered in conjunction with the record 
as a whole, relates to unestablished facts necessary to 
substantiate the claim, is not cumulative nor redundant of 
the evidence previously considered, and raises a reasonable 
possibility of substantiating the claim. 

3.  The veteran has no current low back disability.  

4.  The low back pain experienced during the veteran's 
honorable service was acute and transitory rather than a 
chronic condition.  

5.  The veteran's current low back pain is not connected to 
his inservice low back pain complaints.  




CONCLUSIONS OF LAW

1.  The unappealed RO rating decision in May 1993, which 
denied service connection for a low back disorder, is final.  
38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1113 (2006).  

2.  New and material evidence has been received to reopen the 
claim for service connection for low back pain.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. §§ 3.156 (2006).

3.  The criteria for service connection for a low back 
disability have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence 

Following an adverse determination by the RO, a notice of 
disagreement must be filed within one year from the 
notification of that determination.  38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. §§ 3.104(a); 20.302(a).  Generally, 
in the absence of clear and unmistakable error, RO 
determinations that are not timely appealed are final and may 
not be reconsidered.  See 38 U.S.C.A. §§ 5109A(b); 38 C.F.R. 
§ 20.1103.  

If new and material evidence is submitted or secured with 
respect to a previously denied claim, however, VA must reopen 
that claim and evaluate the merits of the claim in light of 
all the evidence, both new and old.  38 U.S.C.A. § 5108; 
Spalding v. Brown, 10 Vet. App. 6, 10 (1997).  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).    

In May 1992, the veteran filed a claim for service connection 
for low back pain.  A rating decision denying that claim was 
issued in May 1993 and the veteran was notified of the 
adverse decision.  The veteran filed a notice of disagreement 
with respect to that decision.  After the statement of the 
case was issued, the veteran did not file a substantive 
appeal, so the decision became final.  38 C.F.R. § 20.302(b).  

Since the May 1993 rating decision, the veteran submitted to 
the RO, among other things, a medical opinion that the 
veteran was currently experiencing low back pain, that such 
pain had been chronic since he had injured it in 1978 (during 
the veteran's period of honorable service), and that the 
veteran's current low back pain was more likely than not 
related to that 1978 back injury.  Since that existing 
evidence was not previously submitted to the RO, it is 
"new" evidence.  

That evidence is also material because it relates to 
unestablished facts necessary to substantiate the claim.  As 
discussed more fully below, the requirements for service 
connection are that the veteran establish an inservice injury 
or disease, the existence of a current disorder, and a 
connection between the current disorder and that inservice 
injury or disease.  38 C.F.R. § 3.303(a).  Since the doctor's 
opinion touched on all three elements, it constitutes 
material evidence as well.  

Since the claims file contained no medical evidence 
connecting the veteran's current disorder to any injury or 
disease during service, this new and material evidence was 
neither cumulative nor redundant of the evidence of record in 
May 1993 (the time of the last final denial of the claim 
sought to be reopened).  The medical opinion submitted by the 
veteran raised a reasonable possibility of substantiating the 
claim.  As a result, the standard for new and material 
evidence has been met.  The claim is reopened, and to that 
extent, the claim is granted. 



Service connection for a low back disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  For service 
connection for a low back disorder, the veteran must meet 
three requirements: (1) the existence of a current low back 
disability; (2) an injury was incurred during honorable 
service; and (3) a relationship exists between the current 
malaria disability and the inservice malaria.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) (a determination of 
service connection requires a finding of the existence of a 
current disability and a determination of the relationship 
between that disability and an injury or disease incurred in 
service).  If any of those requirements is not met, service 
connection is not permitted.  As discussed below, the record 
shows that while the veteran submitted evidence for each of 
those requirements, none of the requirements have been 
established.  

To establish the existence of a current disability, the 
veteran stated himself that he experiences low back pain and 
he submitted three similar statements by his treating 
physician that the veteran has a long-standing low back pain 
problem.  His San Diego VA medical treatment records reflect 
complaints of low back pain.  

It is well established that pain often warrants separate and 
even additional consideration during the course of rating a 
disability.  See, e.g., 38 C.F.R. §§ 4.40 (pain considered in 
relation to the functional loss of musculoskeletal system),  
4.45 (in rating joint disability, pain on movement is 
considered), 4.56 (in evaluating muscle disability, pain must 
be considered).  But pain, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet 
App 282 (1999), vacated in part, appeal dismissed in part, 
259 F.3d 1356 (Fed Cir. 2001) (different issue), on remand, 
15 Vet App 268 (2001) (different issue).  Without medical 
evidence that whatever pain the veteran experiences 
constitutes a disability, service connection cannot be 
granted.  Degmetich v. Brown, 104 F.3d 1328, 1330-1332 (a 
currently existing disability is required to establish 
service connection).  

Here, the record contains no evidence of any physiological 
condition underlying the veteran's low back pain.  The 
November 2003 notes from his treating physician show no 
strain or sprain of the veteran's low back and no 
neurological findings concerning his back.  At a July 2002 
examination at the San Diego VA Medical Center, the examiner 
noted, based on the veteran's oral history, that the veteran 
likely had degenerative disc disease or chronic muscular 
strain.  His examination revealed no neurological or 
constitutional warning signs and lumbar X-rays were ordered.  
The radiology report from those X-rays states that since 
there is no significant disc space narrowing and minimal 
facet sclerosis of the lumbosacral spine with minimal 
proliferate changes along the anterior aspects of the 
vertebral bodies, there are no findings to explain the 
veteran's low back pain.  The August 1992 VA examiner 
measured the veteran's flexion, extension, rotation, side-
bending, and straight-leg raising and concluded the back 
examination was essentially normal.  His diagnosis was low 
back pain, by history, with a negative examination today.  He 
ordered X-rays.  The radiology report confirms an examination 
within normal limits since the veteran had normal alignment 
of the lumbar vertebral bodies, without subluxation, normal 
SI joints, and maintenance of the intervertebral disc spaces, 
without evidence of fracture.  The existence of pain does not 
qualify as a current disability, so the veteran has failed to 
establish the first requirement for service connection.  

The evidence also fails to establish the second requirement 
for service connection-that an injury or disease was 
incurred during active service.  Here, as discussed in the 
introduction, above, the veteran is barred from compensation 
relating to any injury or disease arising during his last 
period of service (from January 1986 to February 1992).  As a 
result, the veteran must show an injury or disease that was 
incurred between February 1974 and January 1986.  Although 
the veteran was treated four times for complaints of back 
pain during that period of active service, the evidence in 
those treatment records, as well as in his physical 
examination records, shows that the veteran incurred no 
injury that had residual effects.  Rather, he had short-term 
problems with his back that were wholly resolved each time.  

In December 1978, the veteran went to the branch clinic about 
his back.  He stated that three months previously, he had 
hurt his back while lifting concrete, but on that day, he had 
no pain and no problems now.  No medication was prescribed.  
No duty restrictions were assigned.  Rather, the impression 
recorded was status, post back pain with the veteran to 
return to the clinic as needed.  One month later, on the  
medical history form for his physical exam, for the box 
labeled "recurrent back pain," he checked "no." 

The veteran returned to the clinic in March 1979, complaining 
this time of pain in his thoracic spine.  There are no notes 
about low back pain.  Upon examination, he had full range of 
motion, no muscle spasms, and no point tenderness.  The 
assessment was muscle strain of the thoracic back.  He was 
prescribed a muscle relaxant, told to put heat on the spine, 
and prescribed aspirin for pain.  

In January 1980, he went to the Acute Minor Illness Clinic at 
the Cherry Point Naval Hospital, complaining of low back pain 
of two days' duration with no history of trauma.  Upon 
examination where neurological exam was normal and straight 
leg raising negative, the assessment was low back pain with a 
pulled muscle and the veteran was advised to take the muscle 
relaxant previously prescribed for the thoracic spine.  In 
November 1980, a physical examination was given and no back 
complaints were noted by the examiner.  

Finally, almost five years later, in September 1984, the 
veteran went to a dispensary complaining of chronic low back 
pain.  The examiner noted there was no history of herniated 
nucleus pulpous, no recent exacerbation, normal flexibility, 
negative straight leg raising, full range of motion with 
pain, and an increase in tone of the right peraspirous 
muscles.  The lumbar spine was within normal limits.  His 
impression was chronic lumbar muscle spasm and he prescribed 
heat and exercise.  The veteran was to return to the clinic 
if the pain persisted or worsened.  The veteran did not 
return.  

One year later, on his October 1985 medical history form, the 
veteran checked the box for "no" for recurrent back pain.  
At his May 1989 physical exam, on a form to indicate changes 
in medical condition since the last physical exam, the 
veteran checked the "no" box for back pain.  But in 
January 1992, on the medical history form for his discharge 
examination, the veteran checked "yes" for the box for 
recurrent back pain and the explanation recorded is "had 
back problems until 1982 or 1983; still gets stiff, but not 
like before."  

The record thus shows that in the fourteen years between 1978 
and 1992, the veteran had three acute problems with his low 
back (the fourth time was the thoracic spine) that were 
adequately resolved during service.  If the veteran had 
reported the back pain at the times of his physical 
examinations instead of marking the boxes to indicate no back 
problems, or if the veteran had ever returned for follow-up 
treatment for back problems, or if he had described a chronic 
condition on his discharge examination report, there might be 
some doubt about whether the veteran had injured his back.  
But the veteran's description of persistent, long-standing 
pain now is just not consistent with the contemporaneous 
service records.  

Of course, in one of his letters to support the veteran's 
claim for compensation, his treating physician stated that 
his initial injury in 1978 pre-disposes the veteran to his 
yearly episodes of low back pain.  In light of that opinion, 
the RO sent an email to that physician pointing out the 
evidence in the claims file of the isolated instances of back 
problems and that the veteran did not report any back 
problems at the times of his physical examinations.  The RO 
invited the physician to consider that evidence and provide 
an opinion on the questions whether it was as likely as not 
that the veteran's current low back pain syndrome is 
secondary to the 1978 and/or 1980 episodes.  The physician 
did not address any of that evidence in his next letter of 
August 2004.  Instead, he spoke of the veteran's waxing and 
waning low back pain with acute flare-ups of pain.  He then 
stated that the veteran's current low back pain is more 
likely than not related to physical stress that occurred 
during his service time.  Unlike the prior two letters, the 
doctor no longer attributed the pain specifically to the 1978 
incident where the veteran claimed he had injured his back 
while lifting concrete.  The latest letter is less specific 
about a specific injury during the veteran's period of 
honorable service.  

Although the treating physician's letters are evidence to 
support an inservice injury of the low back, they are 
presumably based on a history of events related by the 
veteran that is contrary to the contemporaneous official 
service records of that time in service.  Given the lack of 
chronicity in the veteran's service medical records, the 
Board finds that no low back injury or disease was incurred 
during the veteran's period of honorable service.  Thus, the 
second requirement for service connection has not been 
established. 

Nor does this record establish the third requirement for 
service connection-that the veteran's current disorder is 
related to his period of honorable active service.  There is 
conflicting evidence on this point.  In October 2003, a VA 
physician reviewed the veteran's claims file, including his 
service medical records, prior C&P exam, and his treatment 
records, and provided the opinion that it was not as likely 
as not that any current back pathology, if existent, was 
associated with the acute episodes of pain during honorable 
service ending in January 1986.  The physician explicitly 
related a chronology of the medical information that he found 
significant and he concluded that the service medical records 
failed to document a chronic back disorder during honorable 
service, and through at least 1989.  It was his medical 
opinion that episodes during honorable service were 
documented as acute and transitory by reason of the veteran's 
denials of recurring back pain.  And the history provided at 
separation from active duty was contradicted by the prior 
record.  

In contrast, the letters submitted by the veteran's treating 
physician contain no rationale at all.  In all three letters, 
he provides one paragraph that mostly describes the current 
pain experienced by the veteran.  Then in two of the letters 
he states without any explanation that the veteran's current 
back pain problems are related to the 1978 back injury.  As 
noted above, in the August 2004 letter, he relates the back 
problems to "physical stress" that occurred during service.  
When invited by the RO to address the fact that the service 
records fail to reflect that the veteran had a chronic 
condition during service, the treating physician did not 
explain his conclusion at all.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1997).  Here, the 
October 2003 medical opinion is more persuasive than the 
letters by the treating physician because it provides the 
doctor's rationale and is consistent with the objective 
evidence in the claims folder.  
Other evidence to support the veteran's claim on this point 
is the notation of "chronic pain" in the September 1984 
service medical records and the veteran's own opinion.  He 
insists that since he had low back problems during service 
and since he has low back problems now, the current problem 
must be related to service.  If the veteran had a chronic 
disease during service, a relationship between that chronic 
disease and a current disease could be established if the 
chronic disease continued to manifest itself after discharge.  
38 C.F.R. § 3.303(b).  But here, the mere appearance of the 
term "chronic" in the September 1984 service medical 
records does not make the low back pain chronic.  38 C.F.R. 
§ 3.303(b) (a diagnosis including the word "chronic" does 
not establish chronicity).  That is especially true where it 
appears the term was merely a recording of the veteran's 
complaint.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(bare transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care 
professional).  Rather, a combination of manifestations 
sufficient to identify the disease entity as well as 
sufficient observations to establish chronicity at the time 
of service are required.  38 C.F.R. § 3.303(b).  Here, there 
is no inservice chronic condition identified by the evidence.  
To the contrary, the veteran's own actions during service 
show that the inservice low back problems were not chronic.  
As for his opinion that his current low back pain is related 
to the low back problems he experienced during service, since 
he is a lay person, his opinion is not credible on an issue 
requiring medical judgment.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (a lay person is not competent to give 
evidence of matters that require medical knowledge).  

When there is an approximate balance of positive and negative 
evidence with respect to any issue material to the 
determination of a matter, the veteran shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Since the October 2003 medical opinion, service 
medical records, and treatment records are wholly consistent 
and credible, and since the evidence in favor of the claim is 
inconsistent with the record as a whole, there is no 
approximate balance of evidence in this case and the benefit 
of the doubt doctrine does not apply.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990) (benefit of the doubt rule 
inapplicable when the preponderance of the evidence is 
against the claim).  

Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The RO's November 2002 and December 2002 letters, mailed well 
before the April 2003 adverse rating decision, notified the 
veteran that he needed to submit new and material evidence to 
re-open his service-connection claim for a low back disorder.  
It also notified the veteran that he had to submit evidence 
that showed his condition was caused or made worse by his 
military service.  But the veteran did not receive detailed 
notice of the evidence necessary to substantiate a claim for 
service connection for a low back disorder, what evidence VA 
was collecting, what evidence might be helpful in 
establishing his claim, or the invitation to send VA whatever 
evidence he had pertaining to his claim until after the first 
statement of the case.  And the veteran has never been given 
notice of what evidence was needed with respect to the 
disability rating criteria or effective date for service 
connection.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006) (since the degree of disability and effective date of 
the disability are part of a claim for service connection, VA 
has a duty to notify claimants of the evidence needed to 
prove those parts of the claim).  

Neither the veteran nor his representative has raised any 
notice errors on appeal.   And since the veteran had a 
meaningful opportunity to participate in the adjudication 
process, the veteran was not prejudiced by those errors.  See 
Overton v. Nicholson, 20 Vet. App. 427, 439-444 (2006) 
(failure to provide timely notice is harmless if the claimant 
had a meaningful opportunity to participate in the processing 
of the claim).  After the veteran was given proper 
evidentiary notice in a January 2004 letter, additional 
evidence was secured, and the RO re-examined the claim twice, 
with supplemental statements of the case issued in June 2004 
and December 2004.  Moreover, in response to the RO's 
May 2005 invitation to provide any additional evidence or 
information in his possession that pertained to the claim, 
the veteran notified the RO that he had no more evidence to 
submit.  Nor was the veteran harmed by lack of notice 
concerning the rating criteria and effective dates of a 
service connection award because service connection was 
denied, rendering those issues moot.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining the veteran's claims file (which contained his 
service medical records and evidence submitted with the 
previous service connection claim), by securing treatment 
records from the San Diego VA Medical Center, and by 
obtaining a medical opinion in this appeal.  


ORDER

New and material evidence has been received, and the claim of 
entitlement to service connection for a low back disorder is 
reopened.  To this extent, the appeal is granted.   

Service connection for a low back disorder is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


